DETAILED ACTION
WITHDRAWN REJECTIONS
1. 	The 35 U.S.C. 103(a) rejection of Claims 10 — 11 and 16 — 26 as being unpatentable
over Sakamoto et al (WO 2016/136615 A1) as evidenced by Owens et al (Journal of Applied Polymer Science, Vol. 13, pp 1741 — 1747 (1969) and Onishi et al (U.S. Patent No. 5,643,471), of record on page 2 of the previous Action, is withdrawn.

2. 	The 35 U.S.C. 103(a) rejection of Claims 12 — 15 as being unpatentable over Sakamoto
et al (WO 2016/136615 A1) as evidenced by Owens et al (Journal of Applied Polymer Science, Vol. 13, pp 1741 — 1747 (1969) and Onishi et al (U.S. Patent No. 5,643,471) and further in view of Hohner (U.S. Patent No. 6,211,303 B1), of record on page 2 of the previous Action, is withdrawn.


REPEATED REJECTIONS
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


paragraph, as failing to comply with the written description requirement. The claim(s) contains
subject matter which was not described in the specification in such a way as to reasonably
convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications
subject to pre-AJA 35 U.S.C. 112, the inventor(s), at the time the application was filed, had
possession of the claimed invention. The exact chemistry of the claimed lubricant is not
disclosed in the original specification.

NEW REJECTIONS
Claim Rejections – 35 USC § 103
5.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6. 	Claims 10 — 26 are rejected under 35 U.S.C. 103(a) as being unpatentable
over Sakamoto et al (WO 2016/136615 A1; U.S. Patent No. 10,589,490 B2 is used as English
translation) in view of  Kurz et al (U.S. Patent No. 6,046,141).
With regard to Claim 10, Sakamoto et al disclose a polyester film laminated on a metal sheet (column 2, lines 49 — 51) for producing cans (column 4, lines 37 — 45); as shown in Example 15 the polyester film has a layer A comprising Polyester B and 28% by mass of Pigment M3 (column 36); Polyester B is a copolymer of polyethylene terephthalate and 4% isophthalate (column 27, lines 32 — 37), and Pigment M3 is titanium oxide (column 27, lines 49 – 55)  and a coefficient of friction of less than 0.25 is disclosed (column 16, lines 23 — 25) and additives are disclosed (column 17, lines 63 – 65). The amount of pigment is not identical to the amount disclosed in Example 13 of the instant specification. However, Sakamoto et al alternatively disclose  the amount disclosed in Example 13, because pigment in the amount of not less than 15% by weight and not more than 25% by mass is disclosed in column 10, lines 13 – 27. Sakamoto et al do not explicitly disclose a film on an outer face of the metal sheet and inner face of the metal sheet. However, it would have been obvious for one of ordinary skill in the art to provide for a film on an outer face of the metal sheet and inner face of the metal sheet, as a metal sheet laminated with the film is disclosed.  Sakamoto et al also do not disclose an oxidized polyethylene in the amount of 0.20 wt% as in Example 13. However, Kurz et al teach the use of oxidized polyethylene in combination with polyester in the amount of 0.1 to 5 parts by weight (column 1, lines 50 – 57 of Kurz et al) for the purpose of obtaining a polyester having low friction and abrasion resistance (column 4, lines 34 – 36 of Kurz et al). It would have been obvious for one of ordinary skill in the art to provide for oxidized polyethylene in the amount of 0.1 to 5 parts by weight in order to obtain low friction and abrasion resistance as taught by Kurz et al. Although the disclosed range of amount is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05. The claimed polar component of the surface free energy would therefore be obtained.
With regard to Claim 11, the claimed melting point is therefore disclosed.
With regard to Claims 12 – 19, a lubricant is therefore taught by Kurz et al. The claimed acid value is also taught by Kurz et al (column 4, lines 22 – 25).
With regard to Claims 20 — 26, as shown in Example 15, the film has three layers
comprising an intermediate layer ‘A’ between two layers ‘B1’ and ‘B2,’ therefore an outermost
layer and a lowermost layer.’ Layer ‘A’ has a thickness of 16 m, as shown in Example 15, and
layers ‘B1’ and ‘B2’ have thicknesses of 3 m and 2 m. The amount of titanium oxide in
layers B1 and B2 is not less than 0% by mass and not more than 5% by mass (column 9, lines 47 — 51). Although the disclosed range of amount in layers B1 and B2 is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.


ANSWERS TO APPLICANT’S ARGUMENTS
7.	Applicant’s arguments regarding the 35 U.S.C. 103(a) rejection of Claims 10 — 11 and 16 — 26 as being unpatentable over Sakamoto et al (WO 2016/136615 A1) as evidenced by Owens et al (Journal of Applied Polymer Science, Vol. 13, pp 1741 — 1747 (1969) and Onishi et al (U.S. Patent No. 5,643,471) and  35 U.S.C. 103(a) rejection of Claims 12 — 15 as being unpatentable over Sakamoto et al (WO 2016/136615 A1) as evidenced by Owens et al (Journal of Applied Polymer Science, Vol. 13, pp 1741 — 1747 (1969) and Onishi et al (U.S. Patent No. 5,643,471) and further in view of Hohner (U.S. Patent No. 6,211,303 B1), of record in the previous Action, have been considered and have been found to be persuasive. The rejections are therefore withdrawn.
Applicant’s arguments regarding the 35 U.S.C. 112, first paragraph rejection of Claims 12 – 15, of record in the previous Action, have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 7 of the remarks dated September 22, 2021, that one of ordinary skill in the art would be able to identify or select suitable lubricant components from the description in the specification.
However, the identification or selection would require undue experimentation, as no specific lubricant is disclosed.

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782